
	
		III
		112th CONGRESS
		1st Session
		S. RES. 321
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2011
			Mr. Akaka (for himself,
			 Mr. Inouye, Mr.
			 Levin, and Mr. Brown of
			 Massachusetts) submitted the following resolution; which was
			 considered and agreed to
		
		RESOLUTION
		Commemorating the 50th anniversary of the
		  Federal Executive Boards.
	
	
		Whereas the Federal Executive Boards were established
			 through a presidential directive signed by President John F. Kennedy in
			 1961;
		Whereas, the Federal Executive Boards increase
			 effectiveness and economy of Federal agencies through coordination of local
			 approaches to national programs and shared management needs;
		Whereas, the Federal Executive Boards serve over 780,000
			 Federal civilian employees in 28 locations across the Nation;
		Whereas, the Federal Executive Boards provide a forum for
			 the exchange of information between Washington, D.C. and agencies in the field
			 about programs, management methods, and administrative issues;
		Whereas, the Federal Executive Boards improve the
			 continuity of Government operations by facilitating planning and coordination
			 among local Federal agencies;
		Whereas, the Federal Executive Boards increase the
			 efficiency of Federal spending through cost-avoidance on coordinated training
			 and alternative dispute resolution programs;
		Whereas, the Federal Executive Boards serve as the Federal
			 point of contact for intergovernmental collaboration and community outreach in
			 their locales;
		Whereas commemorating the 50th anniversary of the Federal
			 Executive Boards will recognize members and staff of Federal Executive Boards
			 for their unyielding dedication and commitment to public service, as well as
			 the Federal agencies whose support over the years has helped Federal Executive
			 Boards provide Federal employees with low-cost training, emergency preparedness
			 plans, and performance recognition through interagency awards events: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 50th anniversary of the Federal Executive Boards;
			(2)commends the
			 Federal Executive Boards for their unyielding dedication to the Federal
			 community;
			(3)encourages
			 Federal leaders to continue support of, and participation in, activities of the
			 Federal Executive Boards; and
			(4)urges the people
			 of the United States to observe the 50th anniversary of Federal Executive
			 Boards with appropriate ceremonies and activities.
			
